      Case
       Case1:14-cv-01254-SHS-OTW
            1:14-cv-01254-SHS-OTW Document
                                   Document390-2
                                            371 Filed
                                                 Filed02/21/20
                                                       04/27/20 Page
                                                                 Page11ofof11


                                      Scott Zarin, Esq.
                                  Zarin & Associates, P.C.
                                 244 West 102nd Street, #3B
                                New York, New York 10025
                         scottzarin@copyrightrademarkcounsel.com
                          Tel: (212) 580-3131 * Fax: (212) 580-4393


                                                           February 21, 2020

Via ECF

Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:       The Fashion Exchange LLC v. Hybrid Promotions, LLC/S.D.N.Y. 14-1254


Dear Magistrate Judge Wang:

          I represent Plaintiff The Fashion Exchange LLC (“Plaintiff”) in the above-referenced
action.

       In compliance with the Court’s directive at a conference on January 21, 2020 and its
memorialization of that directive in an order following that conference (Doc. No. 366), I
write on behalf of Plaintiff and Defendants to inform the Court that at this time Plaintiff
does not intend to move to compel the depositions of the employees of Retailer Defendants
which Plaintiff noticed in October, 2018. Thank you.


                                                    Sincerely,

                                                    /s/Scott Zarin___

                                                    Scott Zarin, Esq



cc:       Mark J. Rosenberg, Esq. (via ECF)
